DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Response to Amendment
Applicant amendment filed 09/16/2022 has been entered and is currently under consideration.  Claims 16, 18-28, and 30-34.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two irradiation elements that generate at least two energy beams, the at least two energy beams coupled into a common optical fiber  must be shown or the feature(s) canceled from the claim(s).  The examiner notes that applicant specification explicitly recites that the embodiment of Fig 1 is one where “every energy beam 8 is coupled into an individual optical fiber 16 of the optical fiber array 15”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zediker et al. (US 2020/0086388) hereinafter Zediker in view of Soler Pedomonte et al. (US 11376797) hereinafter Soler Pedomonte.
Regarding claim 16, Zediker teaches:
An apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material by one or more energy beams ([0067-0080]), the apparatus comprising:
at least one irradiation unit comprising a common holding structure, the common holding structure holding in a defined spatial relation at least two irradiation elements that generate at least two energy beams, the at least two energy beams coupled into a common optical fiber to combine the at least two energy beams forming a combined energy beam (Fig 4b: combiner 806, output fiber bundle 807; [0076, 0080]); and,
at least one beam guiding unit configured to guide the at least two energy beams generated from the at least two irradiation elements in a build plane ([0072, 0076]);
Zediker does not teach wherein the at least two irradiation elements are individually controllable; and,
wherein a control unit is configured to control energy to the combined energy beam via the individual control of the at least two irradiation elements.
In the same field of endeavor regarding 3d printing, Soler Pedomonte teaches an array of laser diodes with a controller configured to control the independently control the individual laser diodes by modulating the power from a common power source for the motivation of achieving higher build quality (col 2, ln 43-45; Col 4, ln 23-31; col 4, ln 47-col 5, ln 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Zediker with the controller of Soler Pedomonte in order to achieve higher build quality.
Regarding claim 18, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Zediker further teaches wherein the beam guiding unit is configured to guide the at least two energy beams to at least partially overlap in the build plane (Fig 8a-8f; [0077-0078]).
Regarding claim 19, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Zediker further teaches wherein the beam guiding unit is configured to guide the at least two energy beams for separation in the build plane (Fig 8a-8f; [0077-0078]).
Regarding claim 20, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Soler Pedomonte further teaches wherein the common energy source is configured to provide energy to each irradiation element (Col 4, ln 23-31).
Regarding claim 21, Zediker in view of Soler Pedomonte teaches the apparatus of claim 20.
Soler Pedomonte further teaches wherein the control unit is configured to individually adjust energy provided to each irradiation element from the common energy source (Col 4, ln 23-31; col 4, ln 47-col 5, ln 6).
Regarding claim 24, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Zediker further teaches at least one optical fiber, wherein at least two energy beams generated from an irradiation element of the at least two irradiation elements are coupled into a single optical fiber of the at least one optical fiber ([0076, 0080]).
Regarding claim 25, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Zediker further teaches at least one optical fiber, wherein the at least two irradiation elements are coupled into different optical fibers of the at least one optical fiber ([0076, 0080]).
Regarding claim 26, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Zediker further teaches at least one irradiation head coupled with the at least two irradiation elements, wherein the at least one irradiation head comprises at least one beam modifying unit adapted to individually modify one or more beam properties of the at least two energy beams ([0072]).
Regarding claim 27, Zediker in view of Soler Pedomonte teaches the apparatus of claim 26.
Zediker further teaches wherein the one or more beam properties comprise a spot dimension and/or a spot position of a respective energy beam ([0072]).
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zediker in view of Soler Pedomonte as applied to claim 16 above, and further in view of Zediker (US 2016/0067780) hereinafter Zediker '780.
Regarding claim 22, Zediker in view of Soler Pedomonte teaches the apparatus of claim 16.
Zediker in view of Soler Pedomonte does not teach a common cooling device, wherein the at least two irradiation elements are arranged in thermal contact with the common cooling device.
In the same field of endeavor, Zediker ‘780 teaches an array of laser diodes mounted on a cooling plate for the motivation of cooling the array to allow scaling the power output ([0077]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Zediker in view of Soler Pedomonte with the cooling plate as taught by Zediker ‘780 in order to cool the array to allow scaling the power output.
Regarding claim 23, Zediker in view of Soler Pedomonte and Zediker ‘780 teaches the apparatus of claim 22.
Zediker ‘780 further teaches wherein the common cooling device comprises at least one common cooling circuit and/or at least one common cooling platform ([0077]).
Response to Arguments
Applicant’s arguments filed 09/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743